                                                                                         FILED
                                                                                2019 Oct-24 PM 12:38
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
ANTHONY L. BROWN,                         )
                                          )
       Petitioner,                        )
v.                                        )
                                          )   Case No.: 2:18-cv-1792-MHH-JEO
CHRISTOPHER GORDY and                     )
ATTORNEY GENERAL OF THE                   )
STATE OF ALABAMA,                         )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION
       On May 31, 2019, the magistrate judge entered a report in which he

recommended that the Court dismiss Mr. Brown’s habeas petition pursuant to 28

U.S.C. § 2244(b)(3) because Mr. Brown did not receive permission from the

Eleventh Circuit Court of Appeals before he filed this successive habeas petition.

(Doc. 14, pp. 5-6). Alternatively, the magistrate judge recommended dismissal of

the petition pursuant to 28 U.S.C. § 2244(b)(2). The respondents have objected to

the report.   They argue that the magistrate judge should have recommended

dismissal based solely on § 2244(b)(3) because Mr. Brown’s failure to obtain

permission from the Eleventh Circuit Court of Appeals before filing his successive

habeas petition deprives this Court of jurisdiction over Mr. Brown’s petition. (Doc.

15).
      Mr. Brown moved for an extension of time to file objections to the report and

recommendation. (Doc. 16). The magistrate judge granted the motion and gave Mr.

Brown until July 12, 2019, to file objections. (Doc. 17). To date, the Court has not

received objections from Mr. Brown.

         A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party objects to a report and recommendation, the district court must “make

a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. The Court reviews

for plain error proposed factual findings to which no objection is made, and the Court

reviews propositions of law de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993); see also United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983) (per

curiam), cert. denied, 464 U.S. 1050 (1984) (“The failure to object to the

magistrate’s findings of fact prohibits an attack on appeal of the factual findings

adopted by the district court except on grounds of plain error or manifest injustice.”)

(internal citation omitted); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir.

2006).

      The Court agrees that it should dismiss Mr. Brown’s petition because he did

not get permission from the Eleventh Circuit Court of Appeals before he filed this

successive petition. The Court adopts the magistrate judge’s findings concerning


                                            2
the successive nature of Mr. Brown’s current petition and the magistrate judge’s

analysis under § 2244(b)(3)(A). Therefore, the Court will dismiss Mr. Brown’s

habeas petition. See McCallum v. McDonough, 257 Fed. Appx. 157, 159 (11th Cir.

2007) (“A district court lacks jurisdiction to consider a ‘second or successive’ habeas

petition that has not been previously authorized by an appellate court.”) (citing Hill

v. Hopper, 112 F.3d 1088, 1089 (11th Cir. 1997)). Because the Court lacks

jurisdiction over the petition, the Court does not reach the magistrate judge’s

recommendation of dismissal on alternative grounds.

      A separate order will be entered.

      DONE this 24th day of October, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          3
